Citation Nr: 1435797	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. R.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied reopening the claim for service connection for paranoid schizophrenia.

In a July 2013 decision, the Board reopened and remanded the claim for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA psychiatric examination for the acquired psychiatric disorder.  Although the Veteran's psychiatric disorder claim on appeal was adjudicated as a claim of service connection for paranoid schizophrenia, the September 2013 VA psychiatric examination report reflects additional psychiatric diagnoses, including anti-social personality disorder.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the Veteran's claim as a claim for service connection for a psychiatric disorder, to include paranoid schizophrenia and a personality disorder.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

For the reasons discussed below, the Board finds that a VA addendum opinion is required to determine whether any current psychiatric disorder was incurred in or is related to the Veteran's active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The appellant was afforded a VA psychological examination in September 2013.  The examiner opined that the Veteran's schizophrenia did not first have onset in service and is not otherwise related to service.  His rationale included that records indicate the Veteran first received treatment for schizophrenia after service and the Veteran displayed behavior/emotional/mental health concerns prior to service.  Although the examiner indicated he reviewed the claims file, it is unclear if the examiner reviewed the Veteran's complaints and diagnoses as noted in the service treatment records.  The appellant's representative also contends that the VA examination of September 2013 was inadequate regarding the review of service treatment records.  

The appellant's service treatment records reveal that he was seen for mental health concerns in July 1968 after he was noted to have been tearing up the barracks that evening.  The initial impression was acute psychiatric illness.  However, after further hospital observation, no diagnosis was found.  Subsequently in October 1969, the Veteran requested to see a psychiatrist twice.  Although the October 4, 1969 clinician indicated that the Veteran had a prior acute situational reaction, there are no additional service treatment records reflecting further psychiatric treatment or diagnoses.  

To the extent that the September 2013 VA examiner indicated that the Veteran had psychological disturbances that predated his military service, the Board notes that the Veteran's July 1968 enlistment examination did not record findings consistent with a psychiatric diagnosis.  Moreover, the record does not appear to support a finding that the Veteran clearly and unmistakably had a chronic psychiatric disorder that preexisted his service.  The presumption of soundness is a presumption that the veteran was in sound condition upon entrance into service, except as to defects, infirmities, or disorders noted at that time.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, for purposes of this Remand, the Veteran's should be considered as not having had a psychiatric disorder prior to service. 

In addition, the 2013 examiner indicated that the Veteran has anti-social personality disorder.  In light of the personality disorder diagnosis, an opinion is required as to whether such personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that has resulted in additional disability apart from the personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to have the appellant's claims file reviewed by a psychiatrist.  The physician is to provide a reasoned, written discussion as to the probabilities regarding the date of onset of the appellant's psychiatric disorders, with a comprehensive discussion of the rationale and documentation for any conclusions.

The reviewing psychiatrist must be provided with the claims file, including Virtual VA/VMBS files, and a copy of this remand.  The examiner must review entire record, to include service treatment records.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination. 

The reviewer must offer opinions as to the etiology and date of onset of the appellant's schizophrenia.  In particular, the reviewer must offer opinions, with degree of medical probability expressed, as to whether the appellant exhibited any symptoms in service that were an early manifestation of schizophrenia or any other psychiatric disorder or whether the etiology of the appellant's schizophrenia is likely attributable to any incident which occurred during his active service, including the July 1968 incident.  The psychiatrist must discuss the appellant's in-service mental health visits of July of 1968, complaints noted in October 1969, and his post-service psychiatric treatment, with a particular focus on the documentation of the initial post-service treatment.

The psychiatrist must provide a written opinion that addresses all of the following questions:

(a).  Is it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include schizophrenia, had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include events the Veteran reportedly experienced during service?

(b).  Is the appellant's current schizophrenia related to symptoms and signs that may have occurred within one year of his service separation in October 1969? 

(c).  Is it is at least as likely as not that the diagnosed anti-social personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record, to include the Veteran's service treatment records which reflect instances of psychiatric complaints. 

For purposes of this examination, the examiner should consider that the Veteran did not have a psychiatric disorder, other than a personality disorder, that predated his military service. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the psychiatrist's report and examination report (if any).  

3.  Then readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



